DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebert (US 2015/0348825, newly cited) in view of Jaffe et al. (US 2015/0340273, previously cited, hereinafter, Jaffe.)
In regard to claims 1 and 2, in figs. 3-4, Hebert discloses a semiconductor structure (para [0033]), comprising:
a semiconductor substrate 100 (para [0041]);
a multi-layer stack 260 (para [0057]) buried in the semiconductor substrate, wherein the multi-layer stack includes a first filling layer 260b and a second filling layer 260a under the first filling layer, the first filling layer, by property, has a first etching rate, the second filling layer, by property, has a second etching rate;

an air void 250 (para [0047]) formed in the multi-layer stack and under the first filling layer and the switch device, wherein the air void is surrounded by the dielectric filling material at a location of the second filling layer of the multi-stack. See also fig. 4 and para [0048].
Hebert does not further mention the first etching rate and the second etching rate are different as claimed in claims 1 and 2. This is the common method of etching a layer in the art due to a desire thickness and materials of the layers, different thicknesses or density of the materials would have different etch rates. For example, Jaffe, in figs. 3 and 9, discloses an analogous device including layer 8 and oxide layer 16 formed in a cavity of a substrate 2 (para [0035].) Jaffe also further discloses the layer, substrate and layer 8, for example, are etched and have different etch rates due to the materials of said layers (see para [0034].) This facilitates the process of forming the layers and the thickness might be controlled. Thus, it would have been obvious to one of ordinary skill in the art to appreciate the difference of the etch rates as taught in order to take the advantage.
Regarding claim 5, wherein the air void is formed in the location of the second filling layer. Fig. 3 of Hebert.
Regarding claim 10, the above combination further comprising:
a dielectric layer 400 disposed over the semiconductor substrate and surrounding the switch device (Hebert’s para [[0050] and fig. 3.
Claims 3-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebert and Jaffe as applied to claim 1 above, and further in view of Smith et al. (US 9,590,118, newly cited, hereinafter, Smith.)
In regard to claim 3, the above combination discloses all of the claimed limitations as mentioned, except wherein the multi-layer stack further includes a third filling layer disposed beneath 
Smith, in fig. 1, discloses an analogous device including stacked layer formed on a substrate 101, the stacked layer includes a third dielectric layer 103a formed under a second insulation layer 104a in order to prove and control the resistance of the region in the substrate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the application was filed form the stacked layer as taught in order to take the advantage. 
Regarding the etch rates, see the above discussion where the rate may be adjusted. 
Regarding claim 4, see above discussion regarding the etch rates. 
Regarding claim 6, the above combination further discloses,  Smith, for example, wherein the semiconductor substrate includes an underlying substrate 101a, portion of 101,  and an epitaxial semiconductor layer 122a disposed over the underlying substrate, wherein the multi-layer stack is buried in the underlying substrate, and the epitaxial semiconductor layer is disposed between the multi-layer stack and the switch device.
Regarding claim 7, the above combination further comprising a well portion embedded in the epitaxial semiconductor layer, wherein the well portion is disposed under the switch device and over the air void. See Hebert’s fig. 3 and Smith’s fig. 1.
Regarding claim 8, the above combination further comprising:
an etch stop layer 320 disposed between the epitaxial semiconductor layer and the multi-layer stack. See Herber’s fig. 3 and para [0066].
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebert and Jaffe as applied to claim 1 above, and further in view of LIU et al. (US 2019/0081138, previously cited, hereinafter, Liu.)

Liu discloses an analogous device including two shallow trench isolation portions 117 (Liu’s fig. 5, para [0019]) disposed in the semiconductor substrate, wherein the switch device is disposed laterally between the shallow trench isolation portions; and 
two deep trench isolation portions 130 disposed in the semiconductor substrate and respectively under the shallow trench isolation portions, wherein the multi-layer stack is disposed laterally between the deep trench isolation portions (Liu’s fig. 5 and para [0023].)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to form the trenches as taught in order to provide deeper separation between device in a same substrate.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707.  The examiner can normally be reached on M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN W HA/Primary Examiner, Art Unit 2814